Per Curiam. The point is made in the brief that the so-called demurrer to evidence was not properly framed, and therefore the court erroneously forced the plaintiff to join therein. The case was taken on call, supposing that abstracts had been filed according to the rule, but none are found on file, and the case might be affirmed for that reason under the rule. We have, however, examined the record and find that the demurrer to evidence and the proceedings respecting it have not been preserved in a bill of exceptions, and we therefore think there is nothing we can properly consider upon the point made in the brief, and the judgment will be affirmed. Crowe v. The People, 92 Ill. 236. Affirmed.